Non-Employee Director Compensation Summary



Annual Retainer

$25,000

$5,000 for serving as chair of the audit or compensation committee*

Retainers are payable in cash, restricted stock or restricted stock units, at
the director’s election.



Board and committee meeting fees

$1,000 per meeting



Initial equity award upon joining Board

1,500 shares



Annual equity award

1,000 shares**



*             Effective as of the 2005 annual meeting of shareholders, the chair
of the audit committee will receive an annual retainer of $7,500.  Other
committee chairs will receive an annual retainer of $5,000.



**          Effective as of the 2005 annual meeting of shareholders, the annual
equity award will increase to 2,300 shares.



Named Executive Officer Compensation Summary



2005 salaries for named executive officers:



Name

                        Title

Salary

R. Halsey Wise

President and Chief Executive Officer

$577,500

Larry J. Laster

Executive Vice President and Chief Financial Officer

300,000

R. Reid French, Jr.

Executive Vice President of Strategic Planning and Corporate Development

300,000

William E. Salter

President, Intergraph Solutions Group

312,000

Gerhard Sallinger

President, Intergraph Process, Power & Marine

436,725



* Mr. Sallinger’s salary was set at 352,000 euros and translated to U.S.
dollars.  



Bonuses for 2004 performance paid to the named executive officers pursuant to
the 2004 Cash Incentive Plan:



Name

                         Title

Bonus

R. Halsey Wise

President and Chief Executive Officer

$798,150

Larry J. Laster

Executive Vice President and Chief Financial Officer

310,950

R. Reid French, Jr.

Executive Vice President of Strategic Planning and Corporate Development

284,610

William E. Salter

President, ISG

243,390

Gerhard Sallinger

President, PPM

231,804



The named executive officers also participate in the Company’s 2005 Cash Bonus
Plan and receive long-term incentive awards pursuant to the Company’s
shareholder approved equity incentive plans. 



Additional Information



The foregoing information is summary in nature.  Additional information
regarding director and named executive officer compensation will be provided in
the Company’s proxy statement to be filed in connection with the 2005 annual
meeting of shareholders.